DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claim’s amendment dated 3/16/2022.

Response to Arguments
Applicant’s arguments filed on 3/16/2022, with respect to claims 1, 8 and 12 have been fully considered and are persuasive.  The rejections of claims 1, 8, 12 and all the respective dependent claims are hereby withdrawn. 

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:




Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a fire control panel modular assembly, as recited in claim 1, comprising a locking tab including a locking tab sliding surface, and a release button including a release button sliding surface, wherein: the module carrier slot is configured to accept the fire control panel module therein; the locking tab is configured to engage the locking ridge to releasably retain the fire control panel module in the module carrier slot; and actuation of the release button from a first position inward to a second position causes the release button sliding surface to translate along the locking tab sliding surface.

Regarding claim 8, the prior arts of record fail to teach, disclose or suggest a system, as recited in claim 8, comprising a locking tab including a locking tab sliding surface, and a release button including a release button sliding surface, wherein: the module carrier slot is configured to accept the fire control panel module therein; the locking tab is configured to engage the locking ridge to releasably retain the fire control panel module in the module carrier slot; and actuation of the release button from a first position inward to a second position causes the release button sliding surface to translate along the locking tab sliding surface. 
Regarding claim 12, the prior arts of record fail to teach, disclose or suggest a method for providing a fire control panel modular assembly, as recited in claim 12, comprising a locking tab including a locking tab sliding surface , and a release button including a release button sliding surface, whereinPage 4 of 9FIRE CONTROL PANEL MODULAR ASSEMBLYApplication No. 17/090,390Amendment dated March 16, 2022 Reply to Non-Final Office Action dated December 21, 2021the module carrier slot is configured to accept the fire control panel module therein; the locking tab is configured to engage the locking ridge to releasably retain the fire control panel module in the module carrier slot; and actuation of the release button from a first position inward to a second position causes the release button sliding surface to translate along the locking tab sliding surface.

					Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841